                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             DIPAKKUMAR S. PATEL,
                 Movant,
                                                                       1: 17-CR-277-ELR
                   V.                                                 1:18-CV-2952-ELR

             UNITED STATES OF AMERICA,
                 Respondent.

                                                   ORDER

                   Presently before the Court is the Magistrate Judge's Report and

             Recommendation (R&R) recommending that the pending motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 35]. Movant has filed his objections

             in response to the R&R. [Doc. 37].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge's proposed findings and recommendations. United States v. Raddatz,447 U.S.

             667,680 (1980). Pursuant to 28 U.S.C. § 636(b)(l),the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de nova

             basis and any non-objected portion under a "clearly erroneous" standard. "Parties

             filing objections must specifically identify those findings objected to. Frivolous,

             conclusive or general objections need not be considered by the district court." Nettles

             v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) overruled on other grounds

             Douglass v. United Services Auto. Ass'n, 79 F.3d 1415 (5th Cir. 1996).

A072A
(Rev.8/82)
                    Movant entered a plea agreement and pleaded guilty to passport fraud and

             money laundering in relation to his participation in a scheme in which callers would

             pose as government agents and tell their victims that they had an outstanding tax debt

             or deportation order. The callers threatened the victims with immediate arrest unless

             they agreed to pay the scammers significant sums of money. Movant acted as            a


             "runner" in the scheme by using gift cards loaded with victim money to purchase

             money orders that were then deposited into bank accounts.

                    As is set forth in much more detail in the R&R, Movant raised some thirteen

             claims of ineffective assistance of counsel. The Magistrate Judge concluded that all

             of those claims were unavailing because either (1) Movant was simply incorrect in

             asserting that his counsel had failed to make an argument that counsel had in fact

             made, (2) Movant's claims that he was uninformed or misinformed by his counsel

             were belied by the statements Movant made during his plea hearing, (3) Movant

             labeled certain of his claims as ineffective assistance but failed to mention counsel's

             performance in his argument, and the appeal waiver he signed in his plea agreement

             prevents him from raising the underlying claim, or (4) Movant's claims were

             foreclosed by the admissions that he made in his plea agreement and at the plea

             hearing.




                                                       2


A072A
(Rev 8/82)
                    In his objections, Movant merely repeats the arguments already thoroughly

              considered and rejected by the Magistrate Judge, and he makes no attempt to

              demonstrate how the Magistrate Judge erred. Such general objections, "reiterating

              arguments already presented, lack the specificity required by [Fed. R. Civ. P.) 72(b)

              and have the same effect as a failure to object." Chester v. Bank of Am.. N.A., Case

              No. 1:11-CV-1562-MH5,2012 WL 13009233 at *1 (N.D. Ga. Mar.29,2012)

              (quotations and citations omitted). Having reviewed the R&R in light of the record

              and Movant's arguments, this Court holds that the Magistrate Judge's findings and

              conclusions are correct.

                    Accordingly, the R&R, [Doc.35], is hereby ADOPTED as the order of this

              Court, and the $ 2255 motion, [Doc. 20], is DENIED. The Clerk is DIRECTED to

              close Civil Action No. 1:18-CV-2952-ELP..

                    This Court further agrees with the Magistrate Judge that Movant has failed to

              raise any claim of arguable merit, and a Certificate of Appealability is DENIED

              pursuant to 28 U.S.C. $ 2253(c)(2).

                    ITIS S0 0RDEREI),this_」 111を day ofFebruary,2019




                                                          OR L ROSS
                                                    UNITED STATES DISTRICT」 UDGE

                                                       3


A072A
(Rev 8′ 82)
